DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tinkler et al. in view of Austin.
	There is disclosed in Tinkler a beverage preparation apparatus, comprising: a brew chamber 1 arranged to hold a beverage ingredient, the brewing chamber including a liquid inlet to provide liquid for combining with the ingredient to form a beverage and a beverage outlet to allow beverage to exit the brew chamber; a liquid supply system, including a heater tank 8, arranged to provide the liquid to the liquid inlet; an air pump 92 fluidly coupled to the liquid supply system and arranged to deliver air to the heater tank; and a permanently open orifice 95 fluidly coupled to the liquid supply system and arranged to vent pressure from the heater tank.
	Austin discloses that it is known in the art to make use of an air filter 38 in fluidly coupled to an orifice of a gas line such that fluid passes through the air filter to the atmosphere.
	It would have been obvious to one skilled in the art to provide the apparatus of Tinkler with the air filter disclosed in Austin, in order to remove unwanted materials within fluid vented from the heater chamber before entry to the atmosphere.
Claim(s) 11-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tinkler et al. in view of Suzuki et al.
	Tinkler, as discussed above, discloses all of the claimed subject matter except delivery of pressurized air from an air pump via an air filter and gas line.
	Suzuki discloses that it is known in the art to deliver a pressurized air flow from an air pump 24 via an air filter 31.
	It would have been obvious to one skilled in the art to provide the apparatus of Tinkler with the filter arrangement disclosed in Suzuki, in order to remove impurities to air provided to the heater tank.
Claim(s) 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tinkler et al. in view of Austin as applied to claims above, and further in view of Cheng.
	Cheng discloses that it is old and well known in the art to make use of a water pump 61 to deliver water to a heater tank.
	It would have been obvious to one skilled in the art to substitute the water valve delivery arrangement of Tinkler, as modified by Austin, with the water pump arrangement disclosed in Cheng, in order to allow placement of the water supply at a level below the heater tank.
Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Kihara et al. and Rotta et al. are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761